               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

JASON SCOTT SMITH,                                )
                                                  )
                               Petitioner,        )
                                                  )
v.                                                )           No. CIV 18-393-JHP-KEW
                                                  )
MICHAEL WADE, Warden,                             )
                                                  )
                               Respondent.        )

                            OPINION AND ORDER
                DENYING MOTION FOR APPOINTMENT OF COUNSEL

       Petitioner has filed a motion requesting the Court to appoint counsel (Dkt. 3). He bears the

burden of convincing the Court that his claim has sufficient merit to warrant such appointment.

McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United States v. Masters, 484

F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the merits of Petitioner’s

claims, the nature of factual issues raised in his allegations, and his ability to investigate crucial

facts. McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)).

After considering Petitioner’s ability to present his claims and the complexity of the legal issues

raised by the claims, the Court finds that appointment of counsel is not warranted. See Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57 F.3d 978, 979 (10th

Cir. 1995).

       ACCORDINGLY, Petitioner’s motion for appointment of counsel (Dkt. 3) is DENIED.

       IT IS SO ORDERED this 4th day of January, 2019.
